This day came the parties aforesaid, by their attorneys, and all and singular the matters herein being seen and by the court fully» understood, they are of opinion there is error in the record and proceedings of the judgment aforesaid, in this, viz: That judgment is rendered against the appearance bail, without a bail bond being taken and a copy thereof returned to the office:
Therefore, it is considered by the court, that the judgment aforesaid be reversed; that the cause be remanded to the court from *145whence it came for new proceedings to be had, to commence at the taking of the common order, and that the plaintiff recover of the defendant his costs in this behalf expended, which is ordered to be certified to the said court.